DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 01/15/2021 for application 16/110162.  Claims 6 and 17 are canceled by Applicant.  Claims 1-2, 5, 7-8, 12-13, 16 and 18 are examined.

Drawings
The drawings were received on 01/15/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7-8, 12-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez 7673460.
Regarding Claim 1, Hernandez teaches a combustor assembly (seen in Fig. 1), the combustor assembly comprising:
a first separable portion 2,50 defining a dome assembly (seen in Fig. 1), the first separable portion 2,50 comprising: 
a first separable portion body [d] (Annotated Fig. 1, below);

and a second separable portion 32 defining a deflector assembly 20 (Fig. 1), the second separable portion 32 comprising:
a second separable body portion [f] (Annotated Fig. 1, below);
and a retention portion [g] extending radially from the second separable portion [f] (Annotated Fig. 2, below), 
the retention portion [g] is received within the slot [b] when the first separable portion 2,50 and the second separable portion 32 are coupled together to form a fitted interface (seen in Fig. 1 where element 52 is inserted into element 40) (Col. 3, ll. 17-55; Annotated Fig. 2, below).

    PNG
    media_image1.png
    681
    828
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Hernandez (US 7673460)

    PNG
    media_image2.png
    663
    556
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 1 of Hernandez (US 7673460)

    PNG
    media_image3.png
    683
    637
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2 of Hernandez (US 7673460)
Regarding Claim 2, Hernandez teaches the invention as claimed and as discussed above for claim 1, and Hernandez further teaches

Regarding Claim 5, Hernandez teaches the invention as claimed and as discussed above for claim 1, and Hernandez further teaches
the clip [e] and the retention portion [g] define a bayonet structure (seen in Annotated Figs 1-2, below) at the first separable portion 2,50 and the second separable portion 32 (Col. 3, ll. 17-55; Figs. 1-2; Annotated Figs. 1-2, below).

    PNG
    media_image1.png
    681
    828
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Hernandez (US 7673460)

    PNG
    media_image3.png
    683
    637
    media_image3.png
    Greyscale

Figure C:  Annotated Fig. 2 of Hernandez (US 7673460)
Regarding Claim 7, Hernandez teaches the invention as claimed and as discussed above for claim 1, and Hernandez further teaches
clip [e] defines a radially extended portion [h] and a circumferentially extended portion 52, and the slot [b] is defined between the circumferentially extended portion 52 and the first separable portion body [d] (Annotated Fig. 2, below).

    PNG
    media_image4.png
    690
    577
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 2 of Hernandez (US 7673460)
Regarding Claim 8, Hernandez teaches the invention as claimed and as discussed above for claim 7, and Hernandez further teaches
clip [e] defines a groove [c] at the circumferentially extended portion 52 of the first separable portion 2,50; the second separable portion 32 is disposed in the groove [c] when attached to the first separable portion 2,50 (Annotated Fig. 2, seen below).

    PNG
    media_image4.png
    690
    577
    media_image4.png
    Greyscale

Figure D:  Annotated Fig. 2 of Hernandez (US 7673460)
Regarding Claim 12, Hernandez teaches a gas turbine engine (turbojet), the gas turbine engine comprising:
a combustor assembly (seen in Fig. 1) comprising
a first separable portion 32 defining a dome assembly 20,22 (Fig. 1), the first separable portion 32 comprising (Fig. 1): 
a first separable portion body [m] (Annotated Fig. 1, below);
a clip [n] extending radially from the first separable portion body [m] and defining a slot [p] between the clip [n] and the first separable portion body [m] (Annotated Fig. 2, below);
and a second separable portion 2,50 defining a mixer assembly 2,50 (Fig. 1), the second separable portion 2,50 comprising:
a second separable body portion [s] (Annotated Fig. 1, below);
and a retention portion 52 extending radially from the second separable portion [s] (Annotated Fig. 2, below), 


    PNG
    media_image5.png
    681
    828
    media_image5.png
    Greyscale

Figure E:  Annotated Fig. 1 of Hernandez (US 7673460)

    PNG
    media_image6.png
    662
    546
    media_image6.png
    Greyscale

Figure F:  Annotated Fig. 1 of Hernandez (US 7673460)

    PNG
    media_image7.png
    682
    608
    media_image7.png
    Greyscale

Figure G:  Annotated Fig. 2 of Hernandez (US 7673460)
Regarding Claim 13, Hernandez teaches the invention as claimed and as discussed above for claim 12, and Hernandez further teaches
fitted interface defines a press fit (element 52 is inserted into element 40), an interference fit, a snap fit, or a threaded fit (Figs. 1-2).
Regarding Claim 16, Hernandez teaches the invention as claimed and as discussed above for claim 12, and Hernandez further teaches
the clip [n] and the retention portion 52 define a bayonet structure (seen in Annotated Figs. 1-2, below) at the first separable portion 32 and the second separable portion 2,50 (Col. 3, ll. 17-55; Figs. 1-2; Annotated Figs. 1-2, below).

    PNG
    media_image5.png
    681
    828
    media_image5.png
    Greyscale

Figure E:  Annotated Fig. 1 of Hernandez (US 7673460)

    PNG
    media_image7.png
    682
    608
    media_image7.png
    Greyscale

Figure G:  Annotated Fig. 2 of Hernandez (US 7673460)
Regarding Claim 18, Hernandez teaches the invention as claimed and as discussed above for claim 12, and Hernandez further teaches
clip [n] defines a radially extended portion [v] and a circumferentially extended portion [x], and wherein the slot [p] is defined between the circumferentially extended portion [x] and the first separable portion body [m] (Annotated Fig. 2, below).

    PNG
    media_image8.png
    715
    634
    media_image8.png
    Greyscale

Figure H:  Annotated Fig. 2 of Hernandez (US 7673460)
Response to Argument
Applicant’s amendments necessitated new grounds of rejection.
Applicant's arguments, filed on 01/15/2021, with respect to 35 U.S.C. 102 rejections of claims 1-2, 5-8, 12-13 and 16-18 have been considered but they are not persuasive, and do not define over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 102(a)(1) rejections of independent Claims 1 and 12:
Applicant argues (pp. 2-3 of Remarks) that prior art of Hernandez 7673460 does not teach the new claim 1 recitation “a clip extending radially from the first separable portion body and defining a slot between the clip and the first separable portion body; and the retention portion is received within the slot when the first separable portion and the second separable portion are coupled together to form a fitted interface.”  
However, as cited in the above rejection for claim 1, prior art of Hernandez teaches a clip [e] extending radially from the first separable portion body [d] and defining a slot [b] between the clip [e] and the first separable portion body [d]; and the retention portion [g] is received within the 
Additionally, as cited in the above rejection for claim 12, prior art Hernandez teaches a clip [n] extending radially from the first separable portion body [m] and defining a slot [p] between the clip [n] and the first separable portion body [m]; and the retention portion 52 is received within the slot [p] when the first separable portion 32 and the second separable portion 2,50 are coupled together to form a fitted interface. See the above claim 2 rejection and annotated Figs. 1-2.   
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741